           Case 1:19-cv-11605-WGY Document 34 Filed 04/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


GIGI GAI ZI CHAN

                Plaintiff,
                                                Civil Action No. 19-cv-11605-WGY
                         v.

WELLINGTON MANAGEMENT
COMPANY LLP AND CHARLES ARGYLE,

                Defendants.


                                NOTICE OF APPEARANCE

          Please enter the appearance of Sarah W. Walsh of Jackson Lewis P.C. on behalf of

Defendants, Wellington Management Company LLP and Charles Argyle, in the above-captioned

matter.



Dated: April 23, 2020

                                           Respectfully Submitted,
                                           Defendants,
                                           WELLINGTON MANAGEMENT COMPANY
                                           LLP and CHARLES ARGYLE,

                                           By their attorneys,


                                           /s/ Sarah W. Walsh
                                           Stephen T. Paterniti, BBO# 564860
                                           Jamie L. Kessler, BBO# 681867
                                           Sarah W. Walsh, BBO # 664232
                                           JACKSON LEWIS P.C.
                                           75 Park Plaza, 4th Floor
                                           Boston, Massachusetts 02116
                                           TELE: (617) 367-0025
                                           FACSIMILE: (617) 367-2155
         Case 1:19-cv-11605-WGY Document 34 Filed 04/23/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

        This hereby certifies that on April 23, 2020, this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/Sarah W. Walsh
                                                     Jackson Lewis, PC




                                                 2
